                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


VIOLA ADAMS
vs.                                         Civil Action No.:     4:18-cv-27-DMB-JMV
MERITOR, INC., et al.

PRISCILLA MCAFEE
vs.                                         Civil Action No.:     4:18-cv-33-DMB-JMV
MERITOR, INC., et al.

JOHNNIE AND JERRY WILLIAMS
vs.                                         Civil Action No.:     4:18-cv-35-DMB-JMV
MERITOR, INC., et al.

CHARLIE MACK
vs.                                         Civil Action No.:     4:18-cv-42-DMB-JMV
MERITOR, INC., et al.


                                            ORDER

       The Court having considered the current status of these cases finds the Case Management

Order deadlines should be and are hereby amended and adopted as follows:

       Event                                                                Date
 1.    Deadline for Plaintiffs to file Amended Complaint                    2/10/20
 2.    Deadline for Defendants to serve written discovery                   2/24/20
       Deadline to depose all remaining plaintiffs and any witnesses
 3.    identified during those depositions                                  5/20/20
 4.    Plaintiffs’ expert report deadline                                   6/12/20
 5.    Deadline to depose Plaintiffs’ experts                               7/16/20
 6.    Defendants’ expert report deadline                                   9/11/20
 7.    Deadline to depose Defendants’ experts                               10/26/20
 8.    Summary Judgment and Daubert-type Motions deadline                   11/20/20
       Oppositions to Summary Judgment and Daubert-type Motions
 9.    deadline                                                             12/28/20
       Replies in support of Summary Judgment and Daubert-type Motions
 10.   deadline                                                        1/15/21
 11.   Pretrial Statement Due                                               TBD
 12.   Final Pretrial                                                       TBD
 13.   Trial                                                                TBD


       In each of these cases, only one motion for summary judgment may be filed by the

Meritor Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company) and

only one motion for summary judgment may be filed by the plaintiffs in each case. Each

summary judgment motion filed may not exceed a total of 12 pages, excluding exhibits. For any

summary judgment motion filed in each case, the original and reply memorandum briefs together

may not exceed a total of 50 pages. Any opposition memorandum may not exceed 50 pages.


               SO ORDERED this 12th day of December, 2019.


                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
